COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                  §
  PEARL RESOURCES OPERATING CO.,                                   No. 08-19-00289-CV
  LLC and PEARL RESOURCES, LLC,                   §
                                                                     Appeal from the
                                 Appellants,      §
                                                                    83rd District Court
  v.                                              §
                                                                 of Pecos County, Texas
  WILD WELL CONTROL, INC.,                        §
                                                                 (TC# P-7797-A-83-CV)
                                 Appellee.        §


                                        JUDGMENT

       The Court has considered this cause on Appellants’ unopposed motion to dismiss the

appeal and concludes the motion should be granted and the appeal should be dismissed. We

therefore grant Appellant’s motion and dismiss the appeal. We further order Appellant pay all

costs of this appeal, and this decision be certified below for observance.

       IT IS SO ORDERED THIS 2ND DAY OF MARCH, 2020.


                                               JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.